        21-50484-cag Doc#9 Filed 04/28/21 Entered 04/28/21 10:08:25 Main Document Pg 1 of 1
                                       UNITED STATES BANKRUPTCY COURT
                                          WESTERN DISTRICT OF TEXAS
                                             SAN ANTONIO DIVISION

IN RE:                                                                               CHAPTER   11
GDC Technics, LLC

DEBTOR(S)                                                                            CASE NO   21-50484


                                        LIST OF EQUITY SECURITY HOLDERS

Registered Name of Holder of Security               Class of Security         Number                 Kind of Interest
Last Known Address or Place of                                                Registered             Registered
Business
 Oriole Aviation, LLC                               100% Membership
 9744 Wilshire Boulevard, Suite 203                 Interest
 Los Angeles, CA 94158

 Oriole Capital Group LLC                           Indirect Interest
 9744 Wilshire Boulevard, Suite 203
 Los Angeles, CA 94158

 Mazav Management, LLC                              Indirect Interest
 1017 N. Main Ave., Suite 207
 San Antonio, Texas 78212

GDC Investco LP                                     Indirect Interest
2021 McKinney Avenue, Suite 1200
Dallas, TX 75201

Nabil Barakat                                       Indirect Interest
9744 Wilshire Boulevard, Suite 203
Los Angeles, CA 94158


                                    DECLARATION UNDER PENALTY OF PERJURY
                                  ON BEHALF OF A CORPORATION OR PARTNERSHIP

  I, the                           CEO                      of the                 Nonpublic Corporation
named as the debtor in this case, declare under penalty of perjury that I have read the foregoing list and that it is true
and correct to the best of my information and belief.



Date: 04/28/2021                                     Signature: /s/ Brad Foreman
                                                                 Brad Foreman, CEO
